Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Leaning on 8/25/2021.
1.  (Currently Amended) A method of providing analytics regarding software application usage by hardware client computers, the method comprising:
providing to at least one of [[a]] the plurality of hardware client computers at least one license for a usage of at least one of a plurality of software applications;
detecting, by the at least one of the plurality of client computers, an initiation of the at least one of the plurality of software applications;
suspending, by the at least one of the plurality of client computers, an execution process of the at least one of the plurality of software applications;
resuming, by the at least one of the plurality of client computers, the execution process of the at least one of the plurality of software applications in response to the providing to the at least one of the plurality of client computers the at least one license for the usage of the at least one of the plurality of software applications;
storing transaction information for each usage of the at least one of the plurality of software applications by the at least one of the plurality of client computers, wherein the transaction information for a particular usage comprises a respective chargecode, a respective site name, and a respective 
receiving search criteria at a user interface; 
searching stored transaction information using the search criteria to obtain search results; and
providing the search results.
Allowable subject matter
Claims 1-8, 10-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of: 
“detecting, by the at least one of the plurality of client computers, an initiation of the at least one of the plurality of software applications;
suspending, by the at least one of the plurality of client computers, an execution process of the at least one of the plurality of software applications;
resuming, by the at least one of the plurality of client computers, the execution process of the at least one of the plurality of software applications in response to the providing to the at least one of the plurality of client computers the at least one license for the usage of the at least one of the plurality of software applications.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152